Pettit, J.
I concur in the conclusion of the court in this case, but to that part of the opinion which holds that a notice of disaffirmance was necessary before suit could be-brought, I dissent, for two reasons:
1. Because I think that question is not in the case. Notice was given, and the court holds that it was sufficient and given in time. Why, then, hold that notice of disaffirmance was necessary to be given in such a case before suit could be brought?
2. If it ever was the law in this State that notice of disaffirmance in such a case must be given before suit brought,, it could only have been on the foundation or reason that the defendant, thus having notice of an intended suit, might, quitclaim or release any interest in the property, and thus save himself from costs in the threatened suit. It cannot now be the law, for on the subject of such actions as this our legislature has enacted: “ If in such cases the defendant disclaim in his answer any interest or estate in the property, or suffer judgment to be taken against him without answer, the defendant shall recover costs.” 2 G. & H. 284, sec. 613. Thus it seems that a defendant notified would be put in a worse condition than one not notified before suit brought. In the former case, he would have to make a release or quitclaim deed to avoid costs, while in the latter case he would only have to stay away from court to avoid costs. *99See the notes to this section. See, also, sec. 396 and notes, 2 G. & H. 225-6.
The reason of the law requiring notice, if it was ever law in such a case, having ceased and failed in this State, the law does no longer exist. This is true of all laws, religious and moral, in their localities, national, international, state, municipal, and of society.